Citation Nr: 1760929	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  07-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right radial head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the United States Army from April 1989 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the claim was subsequently transferred to the RO in White River Junction, Vermont.  

The Board previously considered and remanded this claim in April 2009 and December 2016.


FINDINGS OF FACT

1.  Pursuant to a December 2016 Board remand, the Veteran was asked to identify all pertinent medical treatment received for all issues on appeal, including records from a physical examination from November 2009, and to authorize release for these records so that VA could obtain them and associate them with the claims file.

2.  More than a year has lapsed since VA's December 2016 request, but no response to this request has been received.


CONCLUSION OF LAW

By failing to submit authorizations for VA to obtain critical evidence needed to properly adjudicate his claims of service connection for a right wrist disability and his appeal to reopen a claim for service connection for the residuals of a right radial head injury within a year following VA's latest request for the authorizations, the Veteran has abandoned such claims, and his appeal in these matters must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board most recently remanded this matter in December 2016.  At that time, the Board indicated that the record contained a March 2016 examination request referring to private treatment records relevant to the Veteran's appeal.  It also acknowledged that the Veteran's claims file had been lost and that the claims file of record did not contain any such private treatment records or an opinion that was responsive to the March 2016 examination request.  Pursuant to the Board's remand directives, VA sent the Veteran a letter on December 15, 2016, requesting that he identify all pertinent medical treatment for the issues on appeal and which asked the Veteran to complete a form authorizing medical providers to disclose information to VA.  Regrettably, the Veteran has not responded to VA's requests.  

The only additional submission since VA sent the Veteran a request to identify these private treatment records is a written brief submitted in October 2017 by the Veteran's representative arguing that the Veteran's failure to attend a requested VA examination was not fatal to the Veteran's claim as VA had not been able to establish that the Veteran actually received notice regarding the scheduled examination.  However, VA has made numerous attempts to contact the Veteran since 2015 at various addresses VA has had reason to believe the Veteran may be located, including an address it received from a query to the Social Security Administration.  Unfortunately, VA has not been able to solicit a response from any of this correspondence.  

Pursuant to the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it has duties to notify and assist a claimant in the development of a claim.  However, the duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (a veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).  A claimant is also obligated to keep VA apprised of his location for a variety of reasons, not least of which are to conserve agency resources and to enable timely development of claims.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him").

Ultimately, the Board finds that the facts before it are clear.  Despite numerous attempts to contact the Veteran at various known or suspected addresses and most recently on December 15, 2016, the Veteran has not provided the releases necessary for VA to secure evidence that has been identified as pertinent to his claim.  The Board finds that the lack of any response to VA's numerous requests and the failure of the Veteran to keep the Board apprised of his location frustrates VA's attempts to ascertain the complete history of the claims and prevents it from fully adjudicating the claims on the merits.  

The controlling regulation in circumstances such as these is clear.  38 C.F.R. § 3.158 provides that, where evidence requested in connection with an original claim or a claim to reopen is not furnished within one year after the date of the request, the claim "will be considered abandoned."  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the United States Court of Appeals for Veterans Claims has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

In sum, the Board has no recourse but to conclude that the Veteran has abandoned these claims and the appeals in these matters.  As the claims seeking service connection for a right wrist disorder and a petition to reopen a claim for service connection for residuals of a right radial head injury are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters; accordingly, the appeals in the matters must be dismissed.  38 U.S.C. § 7105(d)(5).

The Board acknowledges that the RO has continued to readjudicate and deny the claim on the merits since the most recent Board remand despite the incomplete record.  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances and the Veteran's appeals must be dismissed.


ORDER

The appeals seeking service connection for a right wrist disability and to reopen a claim for service connection for residuals of a right radial head injury are dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


